The opinion of the court was delivered by
Barrett, J.
The right claimed by the orator in the land in question, was created by the lease of the selectmen of Brighton to Walter in 1847, and has come to the orator by the assignment of said lease to Harvey Coe, and by the deed of said Coe to the Island Pond Copper Mining Co., and by the deed of said company to the *37Island Pond Copper Manufacturing Go., and by the deed of said last-named company to the orator.
The quality and strength of the title of the orator depend primarily upon the legal quality and effect of said instruments of conveyance, unaffected by any elements or considerations of an equitable nature.
The defendants controvert the orator’s claim of right thus created and transferred to-him, by asserting a forfeiture of right under said lease, and a supervening lease of the same premises to him, and by the levy of Eonnessey’s execution in May, 1867, and a conveyance by Eennessey to defendant Rosebrooks, and by levy in May, 1867, of an execution of Gilkey & Dennison, and a conveyance by them to Eennessey, and by him to said Rosebrooks. Now what is thus asserted as thwarting any right in the orator created by the lease to Walter and the conveyances terminating in the orator, depends, for operation and effect on the asserted right and title of the orator, entirely upon the legal quality of said second lease and of said levies and conveyances terminating in the defendant Rosebrooks, not enhanced or depreciated by any equitable elements or considerations. The controversy is one of legal title, not of equitable right. There is nothing in the case by way of cloud to be removed, except purely the legal right of the defendant as created by and resulting from said lease and conveyances to him. The ascertainment of facts on which the rights of either party .depend, requires no aid from the Court of Chancery by way of discovery, nor, indeed, does the bill allege any need of aid in this respect.
And though the bill prays for an account to be taken, it sets forth no such state of facts as would render the interposition of the Court of Chancery necessary in that behalf, if all should be assumed to be true as alleged, and the right and title should be accorded to the orator as he claims it.
If there has been no forfeiture under the first lease, then so far as right under that is concerned, the town has a claim for the rent in arrear as stipulated in the lease. If there has been a forfeiture, there is no ground alleged for being relieved from it by this proceeding. If the orator has the title he alleges, as against the de*38fendants, be can assert and establish it as effectually, and have remedy as fully for the infringement of it by the defendants, in his action of ejectment as in this proceeding in chancery.
The damage for the, eviction and the mesne profits can as well be ascertained and recovered in the ejectment as in this suit. It is not optional with the party whether he will proceed at law or in chancery. Chancery is accessible only when his legitimate needs canDot be answered in a suit at law.
Without prejudice to his rights in a suit at law, the decree dismissing the bill is affirmed.